Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 5, 2021

                                     No. 04-20-00426-CV

                 IN RE THE ESTATE OF DONACIANO ALDRETE, JR.

                From the 229th Judicial District Court, Jim Hogg County, Texas
                                  Trial Court No. CC-18-70
                         Honorable Baldemar Garza, Judge Presiding


                                        ORDER

       We order the reporter's record due January 15, 2021. Appellant's brief will be due thirty
days after the reporter's record is filed.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court